Citation Nr: 1234021	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee strain. 

2.  Entitlement to an initial compensable rating for a left knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1998 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in Huntington, West Virginia.  Subsequently, the Veteran moved and the file was transferred to the RO in St. Petersburg, Florida.  Jurisdiction remains with the RO in St. Petersburg, Florida.

The claims were Remanded by the Board in April 2010 and are now ready for further disposition. 


FINDING OF FACT

The Veteran's right and left knee strains are manifested by objective findings of flexion to 140 degrees without pain and extension to zero degrees without pain.  Subjective reports include pain in both knees on use climbing stairs, as well as popping, clicking, giving way, and locking in both knees, as well as flare-ups every one or two months which prevent use of stairs. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for a right knee strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5263 (2011).

2.  The criteria for an initial compensable disability rating for a left knee strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5263 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran's claims arise from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA outpatient treatment records with the claims file.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Additionally, the Veteran was afforded VA examinations in February 2007, January 2008, June 2010 as well as a VA opinion in October 2011.  The Board finds that the February 2007 VA examination was adequate as the VA examiner conducted a thorough interview and administered the appropriate orthopedic tests.  The Board acknowledges that there is no indication that the claims file was reviewed.  Nevertheless, the fact that the claims file was not reviewed is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and physical findings mirrors those found in the claims file and support the conclusions made in the report.

Additionally, the Board finds that January 2008 VA examination was adequate as the claims file was reviewed and the examiner conducted a thorough interview and physical examination.  The Board acknowledges that the January 2008 VA examiner indicated he could not estimate the Veteran's range of motion during a flare up without speculating.  When a claimant's medical history indicates that a veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability." Id.

In this case, the Veteran has reported that her bilateral knee disability undergoes flare ups every one to two months; however, there is no indication that flare ups occur on a set schedule.  Her treatment records do not show any periods of exacerbation during the appeal period.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, as will be discussed below, the January 2008  VA examination included repetitive testing.  The Board finds that the January 2008 examination is more than adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran was afforded subsequent VA examinations and did not report flare-ups.  

Additionally, the Veteran was provided a VA examination in June 2010 in accordance with the April 2010 Remand.  The Board finds that the June 2010 VA examination was adequate regarding range of motion findings as the examiner reviewed the claims file, conducted a thorough interview with the Veteran regarding her symptoms as well as the appropriate orthopedic tests.  Notably, the examiner reviewed January 2008 X-rays and initially determined that further X-rays were not necessary despite the Board's Remand directive.  The examiner concluded that the January 2008 impression of possible, slight medial compartment narrowing, demonstrated that the Veteran had early signs of degenerative joint disease and that no further X-ray was necessary to determine the presence of arthritis.  The AMC returned the report to the VA examiner for clarification regarding the type of arthritis diagnosed, in October 2011.  In October 2011, the Veteran was afforded a new X-ray which indicated normal knees.  The same VA examiner reviewed the October 2011 X-ray and opined that there was no evidence of degenerative joint disease but rather that the correct diagnosis was bilateral knee strains.  The Veteran's representative indicated in the Informal Hearing Presentation that the Remand directives were properly completed.  Given the thorough examination and addendum opinion which clarified the relevant diagnosis, the Board finds that the RO/AMC substantially complied with the April 2010 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  With regard to claims appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Veteran is service connected for knee strains in the left and right knees.  The Veteran's left and right knee disorders have each been rated as non-compensable under Diagnostic Code 5299-5010. 

The VA Office of General Counsel has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X- rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate disability rating must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  However, a separate rating must be based on additional compensable disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990.

Under Diagnostic Code 5260, which provides the criteria for limitation of flexion of the knee, a noncompensable disability rating is warranted when there is flexion limited to 60 degrees.  A 10 percent disability rating is assigned when there is flexion limited to 45 degrees.  A 20 percent disability rating is assigned when there is flexion limited to 30 degrees.  The maximum 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Related to limitation of flexion of the knee is limitation of extension of the knee which provides that a noncompensable disability rating is warranted when there is extension limited to 5 degrees.  A 10 percent disability rating is warranted when there is extension limited to 10 degrees.  A 20 percent disability rating is warranted when there is extension limited to 15 degrees.  A 30 percent disability rating is warranted when there is extension limited to 20 degrees.  A 40 percent disability rating is warranted when there is extension limited to 30 degrees.  The maximum 50 percent disability rating is warranted when there is extension limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  VA standards describe normal range of motion of the knee as from zero to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Board has reviewed a right knee X-ray report dated in January 2005.  The reason for the X-ray order was that the Veteran complained of chronic bilateral knee pain and that she had an acute right knee injury while running.  She fell from standing, onto her knee.  The January 2005 X-ray was normal.  The report noted that there was no evidence of a fracture, dislocation, or other abnormality.  There was no evidence of joint effusion or significant arthritic change.  The joint spaces were adequately maintained.  The impression was a normal right knee.   

The Veteran underwent a VA examination in February 2007.  She reported bilateral knee pain since 2002 when she tripped and fell in service, injuring her right knee.  She noted that both knees have hurt her over the years.  On physical examination, the examiner noted that she had no muscle weakness, no muscle atrophy, no joint swelling, effusion or tenderness, no joint laxity, and no ankylosis.  She had full flexion and extension in the right knee with some clicking and crepitus.  She had full flexion and extension in the left knee with no pain and no instability.  There was no additional limitation of motion on repetitive use of the knees due to pain, fatigue, weakness or lack of endurance.  The diagnosis was a bilateral knee strains.  The examiner noted that there were no effects on daily activities due to the knee strains. 

The Veteran subsequently reported that when the February 2007 VA examiner asked her to straighten her legs, a popping sound could be heard from both knees.  She also reported that in winter, both knees lock up and get cold.  See the Veteran's May 2007 notice of disagreement.  She also reported the same symptoms in a September 2008 statement. 

An April 2007 VA outpatient treatment record indicates that the Veteran reported a history of arthritis in her knees.   She also described her knee pain as burning, at the joint line and retropatellar.  She reported intermittent popping and no locking.  
 
The Veteran underwent a VA examination in January 2008.  At that time, she reported complaints of giving way and stiffness in both knees.  She also reported locking in both knees, several times per year but less frequently than monthly episodes.  She also reported repeated effusion in both knees and severe flare-ups of both knees every one to two months.  She reported that when she experiences a flare-up, she is unable to walk up stairs.  She was not experiencing a flare up at the time of the VA examination.  The VA examiner noted the Veteran's report regarding her inability to walk up stairs during a flare-up and indicated that it would require speculation for him to report limitation in range of motion during a flare up. 

Objective findings in January 2008 included no inflammatory arthrtitis of either knee.  No loss of bone or part of bone in either knee.  No bumps consistent with Osgood-Schlatters disease, no crepitation, no mass behind the knee, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no other tendon or bursa abnormality, and no other knee abnormality.  The examiner noted that there was tenderness and clicks or snaps.  Range of motion revealed full flexion and extension of both right and left knees, without pain.  There was no additional limitation of motion on repetitive testing.  

The January 2008 VA examiner diagnosed status post bilateral knee strain.  The examiner noted that the Veteran's knee disorder, along with other orthopedic disorders, had the following effects on daily activities: no effects on traveling, feeding, bathing, dressing, toileting, or grooming; mild effects on chores, shopping, exercise, and recreation; and sports were prevented. 

In a September 2008 statement to VA, the Veteran again reported that when she extends her legs, she hears a popping sound from both knees.  She also reported that when it is cold, her knees hurt.  She also reported that her knees lock and give out on her.  

The June 2010 VA examination report reveals that the Veteran reported having bilateral knee pain since service.  She also reported that her knees had gotten progressively worse since the January 2008 VA examination.  She described experiencing giving way, pain, stiffness, and repeated effusion.  She denied any deformity, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation, locking, or inflammation.  Physical examination of the left knee revealed tenderness and clicks or snaps, but no bumps consistent with Osgood-Schlatter's disease, no crepitation, no mass behind the knee, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae, and no other knee abnormality.  

Physical examination of the right knee revealed crepitus and tenderness and crepitation, but no bumps consistent with Osgood-Schlatter's disease, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae, and no other knee abnormality.  

Range of motion testing of both knees in June 2010 showed flexion to 140 degrees without pain and extension to zero degrees without pain.  There was no objective evidence of pain following repetitive motion.  Similarly, no pain, fatigue, weakness, or incoordination was noted after repetitive use.  

The June 2010 VA examiner reviewed the January 2008 X-ray of both knees that contained an impression of possible, slight medial compartment narrowing, and determined that the Veteran had early signs of degenerative joint disease.  The AMC returned the report to the VA examiner for further explanation of what type of arthritis the Veteran had, in October 2011.  In October 2011, the Veteran was afforded a new X-ray which indicated normal knees, including normal joint spacing.  The same VA examiner reviewed the October 2011 X-ray and opined that there was no evidence of degenerative joint disease and that the correct diagnosis was bilateral knee strains. 

Based on the evidence cited above, the Board finds that an increased disability rating due to limitation of motion for either knee is not warranted.  At all of the VA examinations, the Veteran has demonstrated full range of flexion and full range of extension, without pain, even on repetitive motion testing.  Her ranges of motion do not warrant a disability rating higher than the current noncompensable disability rating assigned for each knee.  See supra 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As noted above, VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint. VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  Here, however, the Veteran does not meet the criteria for a 10 percent rating for limitation of flexion or extension; thus, separate disability ratings are not for application.

Regarding a separate compensable rating for arthritis with limitation of motion, the Board acknowledges that the June 2010 VA examiner reviewed the January 2008 X-ray report and then diagnosed degenerative joint disease in the left and right knees.  On further reflection of October 2011 X-rays, a VA examiner opined that the Veteran did not actually have degenerative joint disease in either knee, but rather had bilateral knee strains.  The October 2011 X-ray also indicated that the knee joint spacing was normal.  The Board places a high probative value on the October 2011 VA opinion and finds that arthritis has not been demonstrated in X-ray evidence.  

The Board acknowledges that under McClain v. Nicholson, 21 Vet. App. 319 (2007), a veteran is entitled to service connection even if the disability has resolved during the pendency of the claim.  However, the present case is distinguishable because the Veteran never actually had arthritis.  The June 2010 VA opinion that diagnosed degenerative joint disease was based on an X-ray impression of "possible", "slight" medial compartment narrowing.  The January 2008 VA examiner had previously reviewed the same report and did not render a diagnosis of degenerative joint disease.  The June 2010 VA examiner was asked to clarify what type of arthritis he meant to diagnose and he determined that based on new X-ray evidence, the Veteran did not have degenerative joint disease or arthritis of any kind, but rather had bilateral knee strains.  

The Board also acknowledges that, in April 2007, the Veteran reported that she had a history of arthritis in her knees.  However, the Veteran is not competent to diagnose arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  Because causation of degenerative changes is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  As arthritis has not been demonstrated via X-ray evidence, the Veteran's statement has no probative value. 

The Board has considered that where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint warrants a 10 percent disability rating under Diagnostic Code 5003.  Also, under Diagnostic Code 5003, a 10 percent disability rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  In this case, the Veteran does not even meet the criteria for noncompensable limitation of motion of her left and right knees.  Further, X-ray findings dated in January 2005, August 2008 and June 2010 did not note arthritis or degenerative joint disease.  

Based on the foregoing, a separate compensable rating for degenerative joint disease is not warranted for either knee. 

The Board has considered the Veteran's left and right knee disorders under other potentially applicable diagnostic codes for a compensable rating.  A 30 percent disability rating is assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there is no indication that the Veteran has ankylosis of either knee; she has displayed an ability to flex and extend as noted above.  Therefore, a higher disability rating under Diagnostic Code 5256 is not warranted.

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent disabling when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran has reported that her knees would give way, the evidence has shown that she does not have left and right knee lateral instability or subluxation.  All of the VA examiners conducted objective testing and determined that she did not have instability.  VA outpatient treatment records do not support a finding of instability.  As there is no indication of recurrent subluxation or lateral instability, a separate rating under Diagnostic Code 5257 is not warranted.

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because while there have been subjective reports of locking, pain and effusion, the medical evidence of record does not show that there is dislocation with those symptoms.  

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, physical examination of both knees in June 2010 revealed tenderness as well as crepitus in the right knee and tenderness and clicking in the left knee, but no crepitation in the left knee.  Importantly, however, the record does not indicate that the Veteran's cartilage has actually been removed from either knee.  No meniscus tears have been noted.  In fact, a December 2002 MRI in service at the time of the left knee injury was specifically undertaken to rule out a cartilage or meniscal injury.  The MRI revealed that there was no meniscal tear. The Veteran has not undergone knee surgery.  Therefore, there is no indication that her symptoms of clicking, crepitus, and tenderness are related to removal of the semilunar cartilage.   

The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has either of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

The Veteran is also not entitled to an increased disability rating due to functional impairment as a result of pain on repetitive use.  Despite the Veteran's subjective complaints of pain climbing stairs, and an inability to climb stairs during flare-ups every one or two months, the Board finds it significant that the February 2007, January 2008 and June 2010 VA examination reports showed no pain, fatigue, weakness, lack of endurance,  incoordination or additional degree of limitation of motion on repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.

The Board has considered the statements of the Veteran as to the extent of her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, she is not competent to make such an assertion.

The preponderance of the evidence is against the claim of a disability rating higher than the noncompensable rating currently assigned for each knee under Diagnostic Code 5299-5010.  The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's left and right knees warranted a disability rating higher than that assigned as a result of this decision. Accordingly, she is not entitled to receive a staged rating. See Fenderson, supra.

III.  Other considerations 

The disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for her bilateral knee disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's bilateral knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Additionally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

The claim for an initial compensable rating for a right knee strain is denied. 

The claim for an initial compensable rating for a left knee strain is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


